Title: To Thomas Jefferson from Robert Pollard, 9 August 1795
From: Pollard, Robert
To: Jefferson, Thomas



Sir
Richmond August 9th. 1795

Your favor of the 3d was brought by the post that arrived here yesterday.
The price Mr. Harrison asks for his shares in the James River Company is considered as the current price. Perhaps a single share might be purchased something lower, if money was kept in hand ready to pay down when the share was offered, but I am fully satisfied that it would be difficult to purchase any number of shares at the price Mr. Harrisons are offered, if the money was in hand. Should you wish to procure any more shares for Mr. Short I do not think you can calculate of having them purchased under the present price, for they have risen considerably since the last year and will probably continue to do so, as the Canal approaches its junction with tide water. I am Sir Yr. Most Obd

Robert Pollard




6 Shares a £54.
£324.0.0



  Commission 1 ⅌ Ct
   3.4.6




£327:4:6
$1090: 75 Cents



